DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Election/Restrictions
Claims 1-6 and 8-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, Vander Heiden et al. (US 6,607,783 B1, cited in IDS) teaches a liquid-based softening composition that can be foamed onto a tissue (10:23-24, which reads on a foaming formulation for producing a foam with a gas content upon incorporation of gas into the foaming formulation as claimed. Vander Heiden teaches that the liquid-based softening composition comprises a silicone polymer, a surfactant, a softness-enhancing agent, and a solvent (10:23-26), wherein the silicone polymer is a silicone diquaternary ammonium salt (10:43-67), wherein the silicone polymer can be utilized in the softening composition in amounts up to about 40% by weight of the composition (11:18-20), wherein the surfactant comprises from about 5% to about 15% of the weight of the softening composition (12:28-29), wherein the softness enhancing agent is a quaternary ammonium compound, an alkyl quaternary ammonium, a salt of 
Vander Heiden does not teach that the at least one strength additive comprising a cationic functional group is selected from the group of DADMAC-acrylamide copolymers, with or without subsequent glyoxylation, polymers and copolymers of acrylamide with cationic groups comprising AETAC, AETAS, METAC, METAS, APTAC, MAPTAC, DMAEMA, or combinations thereof, with or without subsequent glyoxylation, vinylamine containing polymers and copolymers, PAE polymers, polyethyleneimines, poly-DADMACs, polyamines, polymers based upon dimethylaminomethyl-substituted acrylamide, and combinations thereof, wherein DADMAC is diallyldimethylammonium chloride, DMAEMA is dimethylaminoethylmethacrylate, AETAC is acryloyloxyethyltrimethyl chloride, AETAS is acryloyloxyethyltrimethyl sulfate, METAC is methacryloyloxyethyltrimethyl chloride, METAS is methacryloyloxyethyltrimethyl sulfate, 
Since claim 15 reads on a method of using the foaming formulation of claim 1, and since claim 1 is allowed, claim 15 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767